IN THE SUPREME COURT OF IOWA
                               No. 19–1598

          Submitted October 15, 2020—Filed February 5, 2021


STATE OF IOWA ex rel. GARY DICKEY,

      Appellant,

vs.

JASON BESLER,

      Appellee.


      Appeal from the Iowa District Court for Johnson County, Robert B.

Hanson, Judge.



      A citizen appeals a district court order denying his application to

bring a quo warranto action challenging a judge’s title to office.

AFFIRMED.



      Mansfield, J., delivered the opinion of the court, in which

Christensen, C.J., and Waterman, McDonald, and Oxley, JJ., joined.

Appel, J., filed a dissenting opinion. McDermott, J., took no part.



      Gary Dickey of Dickey, Campbell, & Sahag Law Firm, PLC, Des

Moines, for appellant.



      Thomas J. Miller, Attorney General, Jeffrey Thompson, Solicitor

General, and Emily Willits, Assistant Attorney General, for appellee.
                                      2

MANSFIELD, Justice.

      When does a citizen have standing to bring a quo warranto action

challenging someone’s right to hold public office? When is an appointment

to public office “made”? Most importantly, should courts get involved in

deciding whether an appointment was timely made if the person who

would otherwise get to make that appointment agreed to treat it as timely

made?

      This case presents all these questions. In May 2018, two finalists

were sent to the Governor for a district judge position. The Governor had
thirty days to appoint one of them; if she failed to do so, the chief justice

was required to make the appointment. On the thirtieth day, a Thursday,

the Governor communicated to her chief of staff—but not to the nominees

or the secretary of state—the identity of the nominee she had selected. The

following Monday, the Governor told this person he had been selected and

signed his commission. About a week and a half later, responding to a

communication from the Governor’s office, the chief justice’s legal counsel

confirmed in writing that the chief justice “defer[red] to and accept[ed]” the

Governor’s view that her appointment was timely.

      No one directly involved in the appointment process has ever

challenged this judicial appointment, including the other nominee.

However, in the fall of 2018, a private citizen applied for leave to file a quo

warranto action seeking a determination that this judge was holding his

office unlawfully. The district court denied the citizen’s application, and

he appealed.

      On appeal, we now affirm the district court’s judgment, although

our reasoning differs somewhat from the district court’s. We conclude that
this case presents a nonjusticiable controversy, in that both the Governor
                                      3

and the chief justice deferred to and accepted the view that the

appointment was timely.

      I. Facts and Procedural Background.

      In April 2018, the chief judge of the sixth judicial district convened

that district’s judicial nominating commission to fill a district judge

vacancy created by a retirement. See Iowa Code § 46.12(1) (2018). A letter

invited applications.    The letter advised applicants that they would be

interviewed by the commission on May 21 and, following the interviews,

the commission would send two nominees to the Governor.
      The commission interviewed fifteen candidates on May 21. The next

day, May 22, the chief judge transmitted the names of two nominees to the

Governor. See id. § 46.14(1). One was Jason Besler.

      On June 11, the Governor interviewed both nominees.                 On

Thursday, June 21, the thirtieth day after the chief judge’s transmittal

letter, the Governor told her chief of staff that she had made a final

decision: she was appointing Besler to fill the vacancy. However, no one

communicated the decision to Besler. The following Monday, June 25, the

Governor called and wrote Besler to inform him of his appointment. That

day, she also signed Besler’s commission.

      Iowa law provides, “If the governor fails to make an appointment

within thirty days after a list of nominees has been submitted, the

appointment shall be made from the list of nominees by the chief justice

of the supreme court.” Id. § 46.15(2). In addition, article V, section 15 of

the Iowa Constitution states, “If the governor fails for thirty days to make

the appointment, it shall be made from such nominees by the chief justice

of the supreme court.”
      Recognizing there could be an issue with the timing of Besler’s

appointment, the Governor’s chief of staff contacted the chief justice’s legal
                                           4

counsel.1 On July 6, the chief justice’s legal counsel responded in writing

as follows:

              The chief justice asked me to write to you regarding the
       appointment process for the most recent district judge
       position in the 6th judicial district. I hope I do not sound too
       formal, but I think it is important to speak in a way that
       captures the true thoughts and feelings of the chief justice
       about the essential need for trust in government and its
       application to this matter.

             Those authorized to act in government must often also
       decide what is required to be done to carry out their
       responsibilities. This is true in making a judicial appointment
       under the Constitution. It means it is up to the governor to
       give meaning to the constitutional directive for judicial
       appointments to be made within thirty days. This decision is
       not unlike many decisions that must be made throughout
       government each day to carry out the responsibilities within
       each branch of government. Indeed, it is a critical part of our
       democratic process and the reason public officials take an
       oath to support the Constitution and the law. The chief justice
       understands and appreciates the responsibility of the
       Governor and other public officials to make such decisions,
       and views that authority and discretion with the greatest
       deference and respect. He believes respect and comity from
       within government is as essential to achieving greater public
       trust and confidence of government, as are the checks and
       balances built into government.

              In practice, the chief justice has always considered a
       judicial appointment was made when it was communicated to
       the nominee. This communication from the governor to the
       nominee is a time-honored practice that every judge in this
       state has experienced, and an honor no judge has ever
       forgotten. To my knowledge, it is a practice that has always
       occurred within thirty days of the nomination by the judicial
       nominating commission. Nevertheless, this long-standing
       practice does not mean judicial appointments cannot be made
       in other ways.

              With the recent district judge appointment in the 6th
       judicial district, the Governor’s Office communicated to the
       chief justice, the secretary of state, and the public that the
       appointment of Jason Besler as district judge was made on
       Thursday, June 21, 2018, which was day thirty following the
       nomination. You have further communicated that Governor

       1Sadly,after the events covered by this appeal, the chief justice passed away from
a sudden heart attack on November 15, 2019.
                                           5
       Reynolds made “the verbal appointment” on that date, but did
       not notify Besler or issue a public statement on the
       appointment until Monday, June 25, 2018. Although the
       appointment was not communicated to Besler or made public
       until Monday, June 25, Governor Reynolds determined that
       the appointment was made on June 21 when she made the
       decision to select Besler. Consequently, the chief justice
       respectfully defers to and accepts the decision by Governor
       Reynolds that this appointment was made on June 21.2

       Later, information about the timing and circumstances of Besler’s

appointment became public.             On October 9, Gary Dickey wrote the

Johnson County Attorney requesting that she pursue a quo warranto

action against Besler challenging his entitlement to his office pursuant to
Iowa Rule of Civil Procedure 1.1302(1).              On October 19, the county

attorney responded that she would not be filing such an action. Dickey

also visited by phone with a senior official in the attorney general’s office

who advised that the attorney general would not be bringing a quo

warranto action.

       Thus, on November 1, Dickey filed his own application for leave to

file a petition for writ of quo warranto in the Iowa District Court for Linn

County. He alleged that the Governor had failed to appoint Besler by the

June 21 deadline for making an appointment, and therefore Besler was

holding the office of district judge unlawfully.

       The attorney general’s office filed a resistance to Dickey’s application

on behalf of Besler. The resistance asserted three separate grounds why

the action should not go forward. First, according to the resistance, Dickey

did not have standing. Second, “principles of comity and separation of

powers” dictated that the action should not proceed. Third, the Governor

had in fact appointed Besler within the required thirty days.



       2On  July 9, the chief justice sent a letter to Besler on supreme court letterhead
congratulating him on his appointment.
                                     6

      At the request of the chief judge of the sixth judicial district, we

directed that the case be assigned to a judge of another judicial district.

Subsequently, on February 18, 2019, the district court held a hearing on

Dickey’s application.   On April 23, it issued a ruling denying it.      In

substance, the district court’s order concluded that the Governor had

appointed Besler within the required thirty days.

      Dickey moved for reconsideration under Iowa Rule of Civil Procedure

1.904(3).   His motion urged that the court had improperly considered

matters other than standing.     Dickey also argued that the court had
resolved factual disputes in its decision. In particular, he said he “does

not accept a[t] face value the claim that Governor Reynolds communicated

her appointment to her chief of staff [on June 21, 2018].” Lastly, Dickey

asked the court to enlarge its ruling to find that he did have standing. The

court denied Dickey’s motion in a written order.

      Dickey appealed, and we retained his appeal.        In the meantime,

Besler has continued to serve as a judge of the sixth judicial district.

Judge Besler was retained in office by the voters on November 3, 2020.

      II. Standard of Review.

      “We review questions of standing for correction of errors at law.”

Homan v. Branstad, 864 N.W.2d 321, 327 (Iowa 2015). We also review

questions of statutory interpretation for correction of errors at law. See

Doe v. State, 943 N.W.2d 608, 609 (Iowa 2020). Whether an action should

be dismissed as nonjusticiable is likewise reviewed for correction of errors

at law. See King v. State, 818 N.W.2d 1, 8 (Iowa 2012).

      III. Legal Analysis.

      On appeal, Dickey argues that he had standing to bring a quo
warranto action and that the district court erred in reaching anything

more than standing—i.e., the merits of the underlying challenge. Besler,
                                     7

represented again by the attorney general, responds with the same three

arguments he asserted below: (1) Dickey lacks standing; (2) as a matter of

comity, this court should not second-guess an appointment that the only

other appointing authority—namely, the chief justice—has accepted as

timely and valid; and (3) the Governor’s appointment was timely anyway.

In his reply brief, Dickey not only reiterates his points about standing, he

contends that the controversy is justiciable and not a political question.

      A. Standing.     We begin with standing to bring a quo warranto

action. In Dickey’s view, that is the only issue that should be decided now.
      “Generally speaking, title to office can only be tested by proceedings

in the nature of quo warranto.” Clark v. Murtagh, 218 Iowa 71, 73, 254

N.W. 54, 55 (1934); see also Iowa Farm Bureau Fed’n v. Env’t Prot. Comm’n,

850 N.W.2d 403, 423–24 n.6 (Iowa 2014). Iowa Rule of Civil Procedure

1.1302 prescribes who may bring a quo warranto action:

            1.1302(1) The county attorney of the county where the
      action lies has discretion to bring the action, but must do so
      when directed by the governor, general assembly or the
      supreme or district court, unless the county attorney may be
      a defendant, in which event the attorney general may, and
      shall when so directed, bring the action.

             1.1302(2) If on demand of any citizen of the state, the
      county attorney fails to bring the action, the attorney general
      may do so, or such citizen may apply to the court where the
      action lies for leave to bring it. On leave so granted, and after
      filing bond for costs in an amount fixed by the court, with
      sureties approved by the clerk, the citizen may bring the
      action and prosecute it to completion.

It is noteworthy that rule 1.1302(2) allows “any” citizen to make a demand

on the county attorney. If the county attorney fails to bring the action, the

citizen may apply to the court where the action lies for leave to bring the

action. In short, under the terms of the rule, standing is conferred on any
                                      8

citizen, so long as the citizen has first made a demand on the county

attorney and the county attorney has declined to act.

      Besler urges us to apply traditional standing doctrine, which

requires an injury in fact. But rule 1.1302(2), unlike Iowa Code section

17A.19, does not require a person to be “aggrieved or adversely affected.”

See Dickey v. Iowa Ethics & Campaign Disclosure Bd., 943 N.W.2d 34, 37–

41 (Iowa 2020) (finding that Dickey lacked standing in a different case that

was filed under section 17A.19).

      Our precedent regarding standing to bring a quo warranto action
has not been monolithic. Rather, rocks of different sizes and shapes have

been strewn along the way.      In State ex rel. v. Barker, we held that a

taxpayer of the city served by a waterworks system had standing to bring

a quo warranto action challenging the appointment of certain waterworks

trustees. 116 Iowa 96, 99, 89 N.W. 204, 205 (1902). We said,

      A private citizen and taxpayer is undoubtedly interested in the
      duties annexed to the several public officials who are
      authorized to levy taxes. This is not a contest over an office,
      as were many of the cases cited in appellees’ brief, but a
      matter of public interest, in which relator has a special
      interest by reason of being a contributor to the funds.

Id.

      In State ex rel. Welsh v. Darling, we assumed for purposes of the

decision that a Des Moines taxpayer could maintain a quo warranto action

to test the right of certain individuals to hold office as members of the city

park board. 216 Iowa 553, 554–55, 246 N.W. 390, 391 (1933). We stated,

      The right of relators to maintain an action in quo warranto,
      under the facts of this case, is earnestly challenged by
      appellees. The ultimate vital question involved and which
      goes directly to the public interest is the constitutionality of
      the aforesaid chapter. Each of the litigants and the public at
      large are directly and deeply interested in this question. We
      shall therefore, without deciding or expressing any opinion
                                     9
      thereon, assume that the constitutionality of the law is
      properly before the court for adjudication.

Id.

      In State ex rel. Adams v. Murray, we distinguished between “a

personal action” between “two contesting parties” over an office and a quo

warranto action brought by “a private person in his relation to the state”

with permission of the court. 217 Iowa 1091, 1096, 252 N.W. 556, 558

(1934).     This language suggests standing is broader in quo warranto

actions than in a conventional lawsuit.

      In State v. Winneshiek Co-op. Burial Ass’n, we said,

      Any citizen of the state is qualified to make the demand. No
      private interest in the question is required. The demand is
      not a part of the suit but is merely a request that the county
      attorney bring the action.

234 Iowa 1196, 1198, 15 N.W.2d 367, 368 (1944). In State ex rel. Cox v.

Consolidated Independent School District of Readlyn, we indicated that any

citizens who complied with the quo warranto rule and were “affected by

the proposed [school district] consolidation” were qualified as relators to

question the legality of the formation of the district. 246 Iowa 566, 576,

68 N.W.2d 305, 311 (1955).

      While it may not be possible to reconcile all of these decisions with

each other, it seems clear that the required interest to bring a quo

warranto action is something less than the “injury in fact” required in other

contexts.    Cf. Godfrey v. State, 752 N.W.2d 413, 417–24 (Iowa 2008)

(discussing standing in other contexts).     For example, while taxpayer

standing normally requires “some link between higher taxes and the

government action being challenged,” id. at 424, the quo warranto cases

that refer to the relator’s taxpaying status do not mention such a link. See
Darling, 216 Iowa at 559–64, 246 N.W. at 391–95; Barker, 116 Iowa at 99–
                                           10

100, 89 N.W. at 205. This loosening of traditional standing doctrine makes

sense because quo warranto, almost by definition, is a proceeding in “the

public interest.” See Hearth Corp. v. C-B-R Dev. Co, 210 N.W.2d 632, 635

(Iowa 1973) (“Quo warranto or an action in the nature of quo warranto is

a special proceeding and strictly statutory in character. It is available only

where the act complained of is of a public interest and may not be invoked

for the redress of a private right or grievance.” (quoting State ex rel. Robbins

v. Shellsburg Grain & Lumber Co., 243 Iowa 734, 737, 53 N.W.2d 143, 144

(1952))). And, as already noted, rule 1.1302 itself contains no standing
requirement beyond citizenship.3

      For these reasons, we conclude that any citizen who seeks to bring

a quo warranto action to challenge an individual’s right to hold public

office has standing if the citizen can articulate a colorable interest in the

subject matter—such as Dickey’s contention that he is a practicing

attorney in the sixth judicial district.

      There is another reason why we should reach this conclusion. Seven

years ago, in Iowa Farm Bureau Federation v. Environmental Protection

Commission, we held that the de facto officer doctrine could sometimes bar

even a contemporaneous challenge to a public official’s authority to act.

850 N.W.2d at 422–31; see also id. at 436 (Waterman, J., concurring in

part and dissenting in part) (“According to the majority’s view of the de

facto officer doctrine, the only way to stop an unqualified public official

      3We   recognize that it appears to be a prevailing rule elsewhere that:

              A private relator must have a special interest in order to assert a
      claim in quo warranto. Where a private relator seeks to bring a quo
      warranto action to try title to an office that the relator does not claim
      personally, the very fact that the relator is not seeking the office may be
      fatal where this is deemed to make the interest insufficient.
65 Am. Jur. 2d Quo Warranto § 76, at 141 (2011) [hereinafter Am. Jur. 2d] (footnote
omitted).
                                      11

from voting or acting is to bring a quo warranto proceeding to get her or

him removed.”). In other words, Iowa Farm Bureau Federation recognizes

that in some cases, both collateral and direct attacks on an official’s

authority may be untimely.       Therefore, asking a citizen to wait for a

concrete injury may in some instances be asking the citizen to wait too

late. Dickey has standing.

      B. Justiciability. We now turn to Besler’s second contention—that

Dickey’s proposed quo warranto proceeding would be nonjusticiable.

Although that was not the basis for the district court’s ruling, it was raised
below and reiterated in the briefing to this court. “It is well-settled that we

may affirm a district court ruling on an alternative ground provided the

ground was urged in that court.” St. Malachy Roman Cath. Congregation

of Geneseo v. Ingram, 841 N.W.2d 338, 351 n.9 (Iowa 2013).

      Besler insists that quo warranto is not available to challenge the

timeliness of an appointment that the only other official with appointment

authority accepts as timely. As he states in his brief,

      [T]he Iowa Constitution clearly leaves to the chief justice the
      determination whether a judicial appointment is timely made.
      Chief Justice Cady carefully considered the question and
      explained his conclusion in a public letter from his counsel.
      Under the plain language of the Constitution and Iowa Code
      § 46.15, once the chief justice has declined to make the
      appointment, no further remedy is available, and the question
      is nonjusticiable.

      Initially, Dickey responds that when deciding whether to grant a

citizen leave to pursue a quo warranto action, courts may only consider

the citizen’s standing. This seems incongruent with the requirement that

the citizen first obtain “leave.” See Iowa R. Civ. P. 1.1302(2) (stating that

a citizen “may apply to the court . . . for leave” and may bring an action
“[o]n leave so granted”).   The word “leave” suggests that the court can

perform a meaningful screening function.
                                             12

       In the context of “leave” to file amended pleadings under Iowa Rule

of Civil Procedure 1.402(4), we have held that the district court has

discretion to deny leave when the amended pleading asserts a legally

invalid claim.       See Daniels v. Holtz, 794 N.W.2d 813, 825 (Iowa 2010)

(affirming the denial of leave to add certain claims under the attorney

disciplinary rules in a civil action because those rules “do not create a

basis for civil liability”); Midthun v. Pasternak, 420 N.W.2d 465, 468 (Iowa

1988) (“[W]here a proposed amendment to a petition appears on its face to

be legally ineffectual, it is properly denied.”). Logically, a district court
considering an application to file a quo warranto suit should be able to

undertake the same sort of screening.

       Long ago, we said that whether to allow a quo warranto action “is a

matter addressed to the discretion of the court or judge preliminary to the

action, and is not open to dispute either upon the trial or upon appeal.”

State ex rel. Heffelfinger v. Brown, 144 Iowa 739, 744, 123 N.W. 779, 781

(1909). This staking-out of unreviewable discretion is probably no longer

good law. Still, inherent in the concept of leave is the notion that district

courts have some leeway to stop meritless quo warranto petitions from

going forward by denying leave to bring them.4

       Moreover, there are practical reasons not to end our analysis with a

resolution of standing, leaving everything else to be decided in the future.


       4This   appears to be consistent with the general rule in other jurisdictions:

               An application for leave to institute quo warranto proceedings is
       not generally granted as a matter of course, but is addressed to the court’s
       discretion, even where the statute provides that a private relator may
       institute the proceedings upon refusal of the state’s attorney to do so. The
       court or judge to whom the application is addressed must determine
       whether there is probable ground for the proceeding and whether the
       public interest or welfare requires it.
65 Am. Jur. 2d § 67, at 133 (footnotes omitted).
                                       13

Besler became a district court judge two and half years ago. If he holds

that office wrongfully, as Dickey claims, it would better to say so now.

      The justiciability issue boils down to this: Person A had thirty days

to make an appointment. If Person A failed to make the appointment,

Person B was required to make the appointment.               No one other than

Person A and Person B had authority to make the appointment. Person B

has deferred to and accepts Person A’s appointment. We need to decide

whether a quo warranto petition is available to challenge an appointment

when both officials with any possible authority to make the appointment
accept the same appointment.

      We   conclude    that      judicial   relief   is   unavailable   in   these

circumstances.    As a matter of respect and comity, our chief justice

deferred to and accepted the Governor’s decision that the appointment had

been made by her on the thirtieth day. There is no reason to second-guess

the chief justice’s act of statesmanship. He would have been the only

proper person to make the appointment if the Governor failed to make the

appointment by the thirtieth day. He declined to do so and chose, instead,

to accept the Governor’s appointment. Otherwise stated, the appointment

power is entrusted by the Iowa Constitution and the Iowa Code in two

persons—the Governor and the chief justice—alone. Both of them having

accepted the Governor’s exercise of that authority as timely, there is

nothing for a court to decide.

      In State ex rel. Turner v. Scott, we turned down a quo warranto action

brought by the attorney general to challenge the defendant’s right to hold

the office of state senator on the ground he had not been an inhabitant of

the state for the one-year period preceding his election as required by
article III, sections 4 and 5 of the Iowa Constitution. 269 N.W.2d 828, 829

(Iowa 1978). We reasoned that the action was a nonjusticiable political
                                        14

question because the senate itself had accepted the defendant’s

qualifications and article III, section 7 made each house of the legislature

the judge of members’ qualifications. Id. at 830–31.

      In a broad sense, the same principle applies here. Article V, section

15 and Iowa Code section 46.15(2) confer appointment authority jointly on

the Governor (who has primary authority) and the chief justice (whose

authority is secondary). We believe the Iowa Constitution and the Iowa

Code leave it up to those officials to decide whether the Governor timely

exercised her primary authority. Absent a disagreement, there is no role
for the courts. Similarly, there was no role for the courts in the Scott case

unless the Senate decided Scott was not qualified for a reason not set forth

in the Iowa Constitution and Scott sought to challenge that outcome. See

Scott, 269 N.W.2d at 832 (discussing Powell v. McCormack, 395 U.S. 486,

89 S. Ct. 1944 (1969)).

      We believe another one of our cases is also relevant. In State v.

Hoegh, we addressed whether a district court could appoint a special

prosecutor where the county attorney had a conflict of interest.         632

N.W.2d 885 (Iowa 2001).        We noted that the legislature had recently

enacted a statute authorizing county boards of supervisors to appoint

special prosecutors.      Id. at 888.   Notwithstanding this legislation, we

concluded district courts retained inherent authority to appoint special

prosecutors. Id. at 889–90. Yet we also concluded that separation-of-

powers concerns counseled against the exercise of this inherent authority

except in a case of “genuine necessity,” which was not present. Id. at 890.

      So too here, separation-of-powers concerns counsel against a court

entertaining a lawsuit challenging an allegedly untimely appointment of a
judge when the Iowa Constitution and Iowa Code expressly provide laws

and statute expressly provide a way to fix an untimely appointment—i.e.,
                                      15

the chief justice’s exercise of appointment authority—and the chief justice

has decided to recognize the appointment as timely.

      Also potentially relevant is a recent Kansas precedent. In Ambrosier

v. Brownback, a chief judge and two district judges brought a lawsuit

against the Governor over his refusal to fill a judicial vacancy on an interim

basis within ninety days as required by Kansas law. 375 P.3d 1008–09

(Kan. 2016). After receiving applications, the Governor opted instead to

allow the voters to fill the position at the next election, an election that was

to occur within a few months. Id.
      The Supreme Court of Kansas rejected the plaintiffs’ claim

challenging the Governor’s failure to fill the vacancy on the ground that

the ninety-day time limit was “directory only.” Id. at 1012. In doing so,

the court emphasized that there was no “backup plan” in the legislation to

cover the situation where the Governor failed to make the appointment.

Id. at 1011–12. The court distinguished certain other judicial vacancies,

where the chief justice of the supreme court (as in Iowa) “steps in and

makes the appointment” if the Governor fails to do so on a timely basis.

Id. at 1011.

      Given this reasoning, the Supreme Court of Kansas would likely

regard as a justiciable controversy a disagreement between the Governor

and the chief justice over the timeliness of a judicial appointment that each

potentially had authority to make. But what if the Governor and the chief

justice had both acknowledged the appointment was timely? That is what

occurred here.     It seems inapt for the courts to intervene in that

circumstance.

      We have said,

             A political question may be found when one or more of
      the following considerations is present:
                                           16
                      (1) a textually demonstrable constitutional
               commitment of the issue to a coordinate political
               department; (2) a lack of judicially discoverable
               and manageable standards for resolving the
               issue; (3) the impossibility of deciding without an
               initial policy determination of a kind clearly for
               nonjudicial discretion; (4) the impossibility of a
               court’s undertaking independent resolution
               without expressing a lack of the respect due
               coordinate branches of government; (5) an
               unusual need for unquestioning adherence to a
               political decision already made; or (6) the
               potentiality of embarrassment from multifarious
               pronouncements by various departments on one
               question.

King, 818 N.W.2d at 17 (quoting Des Moines Reg. & Trib. Co. v. Dwyer, 542
N.W.2d 491, 495 (Iowa 1996) (en banc)). “Whether a matter involves a

‘political question’ is determined on a case-by-case basis and requires an

examination of the nature of the underlying claim.” Id.

       Normally we apply the political question doctrine when a matter is

entrusted exclusively to the legislative branch, to the executive branch, or

to both of them. The term “nonjusticiable” implies that a question is not

suitable for judicial resolution.         Here, the chief justice would not be

performing an adjudicative function, but an executive function. The issue

is which of two officials should exercise this executive function.

       Notably, this case does not present any broader question than the

timeliness of a specific appointment that has already occurred. No one

contends that it would violate some constitutional principle, such as

nondelegation, for either the Governor or the chief justice to make the

appointment. No one contends that Besler lacks the legally necessary

qualifications to serve. Nor is there a vacancy waiting to be filled.5


       5Consider   the following thought experiment. Suppose the Iowa Constitution
instead provided, “If the governor fails for thirty days to make the appointment, it shall
be made from such nominees by the presiding officer of the senate.” And suppose we had
the same facts as in this case except it was the senate president who had agreed to respect
the Governor’s decision that her appointment was timely. Would we entertain a quo
                                          17

       The present case meets several of the six criteria for a political

question. First, determining when an appointment has occurred is not

necessarily susceptible to a neat legal answer. The chief justice indicated

that    traditionally    an    appointment        occurs     when     the    Governor

communicates with the nominee. However, as the famous case of Marbury

v. Madison recognized, an appointment is probably not irrevocable until

the commission has been signed.6 5 U.S. (1 Cranch) 137, 152 (1803). Yet,

irrevocability may not be the appropriate test here. It makes sense to use

such a test when a successor tries to retract an appointment, as occurred
in Marbury,7 but not necessarily in deciding whether a backup

appointment process should go into effect.               In other words, when an

appointment is deemed to have occurred may be highly context-specific.

       Additionally, our intervening in this matter would demonstrate a

lack of respect for the Governor’s and the late chief justice’s display of

comity toward each other. We would be saying, as a court, that their

amicable resolution of a question as to who between the two of them gets

to make an appointment was not worthy of our recognition.

       Moreover, there is a need for adherence to a political decision already

made. In his legal counsel’s July 6, 2018 letter, the chief justice made a

prudential decision, not necessarily a legal one. Without purporting to



warranto lawsuit to remove Judge Besler from office? We should view justiciability the
same here.
       6In   Marbury, the United States Supreme Court indicated that Marbury’s
appointment became complete when President Adams signed his commission: “This
appointment is evidenced by an open, unequivocal act; and being the last act required
from the person making it, necessarily excludes the idea of its being, so far as respects
the appointment, an inchoate and incomplete transaction.” 5 U.S. (1 Cranch) at 157.
Still, the Court denied relief on the ground that it had no jurisdiction. Id. at 173–79.
       7See also In re Governorship, 603 P.2d 1357, 1364–65 (Cal. 1979) (following the
Marbury approach when the Governor sought to retract a judicial appointment that the
Lieutenant Governor had made while the Governor was traveling out of state).
                                            18

decide himself whether the Governor had made a timely judicial

appointment, he deferred to her view that she had done so. He declined

to make an appointment of his own. Three days later, he wrote Besler to

congratulate him officially on his appointment. Judge Besler has now

been on the bench for two-and-a-half years and was retained by the voters

in the November 2020 general election. The chief justice has since passed

away and been replaced by a new chief justice.8

       Dickey has a final counterargument. He points out that after he

raised the specter of a quo warranto proceeding, the chief justice issued
another public statement on October 10, 2018. In that statement, the

chief justice indicated that the Governor’s determination that she made a

timely appointment “deserves respect unless resolved differently through

the legal process established to resolve disputes.” (Emphasis added.)9 He

       8Our determination that this case presents a nonjusticiable political question also

should be placed in the context of the quo warranto remedy. We have venerable authority
that quo warranto is not available for mere irregularities that have been cured. State v.
Minton, 49 Iowa 591, 594–96 (1878) (deciding that quo warranto could not be used to
oust an official based on “a mere irregularity” that was cured).
       9The   full statement is reproduced below:

               With regard to the appointment of Judge Besler, the Governor’s
       Office told Chief Justice Cady that Governor Reynolds properly exercised
       her constitutional authority to make the appointment in a timely manner.
       This determination by the governor deserves respect unless resolved
       differently through the legal process established to resolve disputes.
       Under the constitution, only one person can exercise the appointment
       authority at a time. Additionally, the constitution does not give the chief
       justice any additional authority to “confirm” or “ratify” a judicial
       appointment made by a governor. The chief justice only has the power to
       “make the appointment” if the governor fails to do so.

              Chief Justice Cady finds himself in a difficult position, as [are]
       Jason Besler and litigants in his courtroom. At this time, there is no
       simple solution. We operate under a system of laws and must rely on that
       system. Any exercise of authority that does not exist would do far greater
       damage to our system of justice. Accordingly, the chief justice believes he
       has no constitutional authority to “ratify” or “confirm” a judicial
       appointment. The chief justice will also take no action to exercise his
       constitutional authority to make a judicial appointment at this time. He
                                           19

declined to “make,” “ratify,” or “confirm” an appointment of his own at that

time. Dickey urges that this statement clarified that there is a justiciable

controversy. We disagree. In fact, we see the statement quite differently.

         The chief justice’s October 10 statement did not retract what he had

previously said on July 6. He did not say the Governor’s appointment was

untimely or that he wanted to make the appointment himself. Rather, he

said that he would continue to respect the Governor’s decision unless the

courts decided otherwise. The October 10 statement was a further act of

comity and statesmanship.            In this case, it involved deference to the
judicial process. That judicial process has now taken its course. For the

reasons stated, we have concluded Dickey’s quo warranto action is

nonjusticiable.

         IV. Conclusion.

         For the foregoing reasons, we affirm the judgment of the district

court.

         AFFIRMED.

         All justices concur except Appel, J., who dissents, and McDermott,

J., who takes no part.




         will continue to monitor the situation in order to protect the judicial
         process and all its judges.
                                      20

                                                  #19–1598, State v. Besler

APPEL, Justice (dissenting).

      I respectfully dissent.

      In this case, Gary Dickey, pursuant to the ancient but well-

established   procedure   of    quo   warranto,   seeks   to   challenge   the

appointment of a district court judge. He claims that a district court judge

was not timely appointed by Governor Reynolds under article V, section

15 of the Iowa Constitution.      The constitutional provision states, in

relevant part, that the Governor has the power to appoint judges from
among those nominated by nominating commissions.               The provision

further provides that “[i]f the governor fails for thirty days to make the

appointment, it shall be made from such nominees by the chief justice of

the supreme court.” Iowa Const. art. V, § 15. The district court refused

to grant Dickey leave to file the quo warranto action.

      The majority of this court affirms on two grounds. First, it declares

that Dickey has presented the court with a “political question” that it

cannot decide. Second, the majority concludes that the question posed by

Dickey is “nonjusticiable.” Both conclusions are wrong.

      We have a job to do. Unlike political branches of government, courts

cannot simply refuse to consider matters brought before it by citizens

because the matter is controversial or unpleasant. Political branches can

set their own agenda and decline to consider questions based on pragmatic

calculations, but a court cannot do so. There is absolutely nothing wrong

with that. That is how the political process works. But the court does not

set its agenda; the agenda is set by persons who appear in the courts and

ask for resolution of their conflicts. The judicial branch in this state has
the duty to decide each and every case brought to us, to do so fairly and

dispassionately, and according to law. We have the obligation to decide
                                     21

cases whether the case is attractive or unattractive, somewhat odd or very

odd, controversial or uncontroversial, comfortable or uncomfortable. That

is the way we do our job. And I would do it in this case.

      I. Introduction.

      A. Overview of Quo Warranto Cause of Action. Under article V,

section 15 of the Iowa Constitution, when the Governor receives the names

of judicial nominees from a judicial nominating commission, the

appointment must be made within thirty days. If the Governor fails to

make the appointment within thirty days, the power of appointment
passes to the chief justice. Iowa Const. art. V, § 15.

      In this case, Dickey asserts that the Governor failed to make the

appointment of Jason Besler in a timely fashion and that the chief justice

has not exercised the power of appointment. As a result, according to

Dickey, Besler has not been duly appointed.

      Dickey filed his quo warranto action in district court.              He

characterized his initial filing as an application on behalf of the State of

Iowa for leave to file a petition for writ of quo warranto. The district court

denied the application by ruling on the merits of the issue underlying the

application.   The district court concluded that the Governor made the

appointment by communicating that fact to her chief of staff on or before

June 21 and thereby was within the thirty-day period required by the

constitution. Dickey appealed.

      B. Positions of the Parties. On appeal, Dickey argues that the

district court decided the issue on the merits prematurely. He claims that

his application met all the requirements of Iowa Rule of Civil Procedure

1.1302 regarding who may bring a quo warranto action. He notes that a
quo warranto action under the rules is “triable by equitable proceedings.”

Iowa R. Civ. Pro. 1.1301. Because the district court denied his application
                                    22

before his petition was even filed, Dickey claims he was deprived of his

opportunity for a hearing on the matter. In other words, Dickey claims his

application was legally sufficient and that he was entitled to proceed to an

equitable hearing. State ex rel. Fullerton v. Des Moines City Ry., 135 Iowa

694, 714, 109 N.W. 867, 875 (1906) (holding that the granting of leave

does not adjudicate a case on the merits).

      Dickey further asserts that the district court erred in prematurely

ruing on the merits of his application before discovery and an opportunity

to present evidence. Bitner v. Ottumwa Cmty. Sch. Dist., 549 N.W.2d 295,
302 (Iowa 1996). Anticipating the likely position of Besler, Dickey asserts

he has standing to bring the quo warranto action as a citizen, attorney,

and taxpayer.

      Besler counters that the district court essentially treated his

resistance as a motion to dismiss. According to Besler, the facts were

undisputed; namely, that Governor Reynolds had informed her chief of

staff of the decision to appoint Besler on June 21, within the thirty-day

time limit imposed by the Iowa Constitution.

      Further, Besler advances several additional arguments.         Besler

asserts that the public interest would not be served by allowing the action

to proceed. Besler contends that the Iowa Constitution stipulates a clear

remedy for an untimely judicial appointment: in such cases the

appointment shall be made by the chief justice. According to Besler, under

the “plain language” of the Iowa Constitution and Iowa Code section 46.15,

no other remedy is available.

      Besler also contends that the Iowa Constitution is silent on the

question of how the appointment is to become effective. Besler maintains
that in State ex rel. Halbach v. Claussen, when two applicants for a vacancy

on the Iowa Supreme Court both claimed the right to a single position, our
                                     23

court held that the appointment was valid even though one of the

applicants did not comply with filing requirements. 216 Iowa 1079, 1092,

1108–1111, 250 N.W. 195, 201, 208–09 (1933).           Besler also cites an

attorney general’s opinion for the proposition “that ‘appointment’ for the

purposes of [Iowa Code section] 46.16 is the act of the governor in

designating, choosing or selecting an individual from those nominated to

fill a judicial vacancy.” Op. Iowa Att’y Gen. No. 69–10–8 (Oct. 21, 1969),

1969 WL 181659, at *4.

      Besler further contends that Dickey lacks standing. Besler argues
that in order to have standing, Dickey must show a personal or legal

interest in the case and injury in fact. Godfrey v. State, 752 N.W.2d 413,

419 (Iowa 2008). Besler additionally claims that exceptions to ordinary

standing doctrine for taxpayers or for matters involving the public interest

are not implicated in the case.

      The majority opinion affirms the judgment of the district court on

two grounds. First, the majority concludes that the challenge raised by

Dickey to Besler’s appointment presents a political question that the court

cannot decide. Second, the majority concludes that the question posed by

Dickey is nonjusticiable.

      As I demonstrate below, both conclusions are wrong.           Without

question, there is no “textually demonstrable” provision vesting the

question of whether the appointment in this case was validly made by

another branch of government. And, the notion that the question here—

whether the Governor’s appointment was timely made—is not so complex

and difficult that it involves standards that are not judicially discoverable

and unmanageable.      If this question is so complicated that this court
cannot handle it, the judiciary has a real problem.
                                     24

      II. Discussion.

      A. Nature of Quo Warranto Actions. At common law, title to a

public office can only be tested through an action quo warranto. Clark v.

Murtagh, 218 Iowa 71, 73–74, 254 N.W. 54, 55 (1934). We incorporated

quo warranto in Iowa Rules of Civil Procedure 1.1301 to 1.1307. The rules

provide that a citizen may bring a quo warranto action in the name of the

state if the county attorney has refused to bring the action and the district

court grants leave to maintain the action. State ex rel. Adams v. Murray,

217 Iowa 1091, 1095, 252 N.W. 556, 558 (1934).
      B. The Political Question Doctrine in Federal and State Courts.

      1. Introduction.   In applying the political question doctrine, it is

critical to understand the texture of the political question doctrine, its

strengths and weaknesses, its course and development, and its viability,

if any, in similar settings. As will be seen below, the political question

doctrine has always been highly controversial. Without doubt, there is

tension between the political question doctrine and the fundamental

principle of judicial review. Further, application of the political question

doctrine even by the United States Supreme Court has generally been

reserved to very narrowly limited circumstances.

      State courts, of course, are under no obligation to adopt the political

question doctrine as developed by the United States Supreme Court. A

substantial body of scholarship exists suggesting that the political

question doctrine should not apply to states, or should apply to states in

a different way, because of differences in the structure of federal and state

governments.     In any event, there is a rich variety of state court

adaptations of the political question doctrine that do not necessarily follow
the winding course of United States Supreme Court precedent in the area.

In Iowa, the actual holdings of Iowa cases applying the political question
                                      25

doctrine are consistent with what has been called the “classical” version of

political questions. Under the classical view, the doctrine applies only

where there is a textually explicit constitutional provision which assigns a

power to a branch of government other than the judiciary.

       As will be seen below, I would apply the classical view of the political

question doctrine in this case.     Under the classical view, the political

question doctrine would have no application in this case.         The details

follow.

       2. The foundations of judicial review. In Marbury v. Madison, the
United States Supreme Court considered the question of whether

President Adams had validly appointed Marbury to a position of justice of

the peace in the closing hours of his presidential term. 5 U.S. (1 Cranch)

137, 155 (1803). The first question confronted by Chief Justice Marshall

was whether, under the facts and circumstances, the appointment had

been made by President Adams. Id. at 154–55. The Supreme Court did

not duck the apportionment issue, but addressed it head on. In a famous

phrase, the Marbury Court declared “emphatically the province and duty

of the judicial department to say what the law is.” Id. at 177. Yet, at the

same time, Chief Justice Marshall cautioned that certain subjects are

political and that the Court would not inquire “how the executive, or

executive officers, perform duties in which they have a discretion.” Id. at

170.      According to Chief Justice Marshall, the question of whether

Marbury was duly appointed was subject to judicial review and the Court

declared that the appointment was complete when the President signed

Marbury’s commission.         Id. at 162.      Withholding delivery of the

commission did not affect Marbury’s legal right to the office. Id.
       Of course, Chief Justice Marshall famously went on to hold, that the

Supreme Court did not have original jurisdiction over the matter and, as
                                      26

a result, Marbury was not entitled to the relief he sought. Id. at 173–80.

But the Court did not flinch from deciding the question of whether

Marbury was duly appointed by President Adams.

      The role of judicial review was reemphasized in Cohens v. Virginia,

when Chief Justice Marshall wrote that:

      The judiciary cannot, as the legislature may, avoid a measure
      because it approaches the confines of the constitution. [The
      judiciary] cannot pass it by because it is doubtful. With
      whatever doubts, with whatever difficulties, a case may be
      attended, [the judiciary] must decide it, if it be brought before
      [them].
19 U.S. (6 Wheat.) 264, 404 (1821).
      3. Development of the “political question” doctrine by the United

States Supreme Court. Although there have been some precursors, the

seminal case in which the United States Supreme Court considered what

became known as the political question doctrine was Baker v. Carr. 369

U.S. 186, 82 S. Ct. 691 (1962). In Baker, the Supreme Court considered

a challenge to the apportionment plan of the state of Tennessee. Id. at

187–88, 82 S. Ct. at 694.

      In response to the argument that the Supreme Court should avoid

the issue as a “political question,” Justice Brennan developed a multi-
factored framework for consideration. Id. at 217, 82 S. Ct. at 710. After

an extensive canvas of the cases, Justice Brennan summarized relevant

considerations in an often quoted passage as:

      [O]n the surface of any case held to involve a political question
      is found a textually demonstrable constitutional commitment
      of the issue to a coordinate political department; or a lack of
      judicially discoverable and manageable standards for
      resolving it; or the impossibility of deciding without an initial
      policy determination of a kind clearly for nonjudicial
      discretion; or the impossibility of a court’s undertaking
      independent resolution without expressing lack of the respect
      due coordinate branches of government; or an unusual need
      for unquestioning adherence to a political decision already
                                      27
      made; or the potentiality of embarrassment from multifarious
      pronouncements by various departments on one question.

Id.

      After Baker, the Supreme Court considered the political question

doctrine in several other cases. In Powell v. McCormack, the Supreme

Court applied the political question doctrine in the context of the

qualifications of a person elected to Congress. 395 U.S. 486, 518–49, 89

S. Ct. 1944, 1962–78 (1969). The Powell Court discussed at length the

scope of congressional power to determine the qualification of its own

members, thereby emphasizing the very first prong of the test announced

in Baker. Id. at 518–22, 89 S. Ct. at 1962–64. The Supreme Court found

that Congress had the power to exclude Powell only if he failed to meet

certain qualifications specifically stated in Article I, Section 5 of the United

States Constitution. Id. at 548–50, 89 S. Ct. at 1978–79.

      In Powell, the Supreme Court emphasized that in order for an issue

to be a political question, there must be a “textually demonstrable

commitment” to vest Congress with the exclusive power to decide the

issue. Id. at 548, 89 S. Ct. at 1978. The constitutional text itself must

demonstrate a commitment of the issue to another branch of government.

Id. A general constitutional theory will not suffice under Powell.          For
example, Congress generally is vested with legislative power, but that

general allocation of power does not amount to a textually demonstrable

commitment to determine the constitutionality of legislation.

      Further, Powell clearly demonstrates “that denial of judicial power

to decide one question does not entail denial of power to decide closely

related questions thought to involve a different balance in the division of

powers.” 13C Charles Alan Wright, Arthur R. Miller & Edward H. Cooper,
Federal Practice and Procedure § 3534, at 669 (3d ed. 2008) [hereinafter
                                      28

Wright, Miller & Cooper].      Specifically, the Supreme Court focused on

Article I, Section 5 as narrowly vesting in Congress the power to judge the

qualifications expressly set forth in the constitutional text. There were no

implied powers or penumbras extending from the constitutional text. A

direct, literal, and exclusive constitutional assignment to another branch

of government is required.

      Finally, the Supreme Court noted that judicial review of Powell’s

claim could give rise to a “potentially embarrassing confrontation” with the

House of Representatives. Powell, 395 U.S. at 548, 89 S. Ct. at 1978.
According to the Powell Court,

      Our system of government requires that federal courts on
      occasion interpret the Constitution in a manner at variance
      with the construction given the document by another branch.
      The alleged conflict that such an adjudication may cause
      cannot justify the courts’ avoiding their constitutional
      responsibility.

Id. at 549, 89 S. Ct. 1978. So, the teaching of Powell is that the judiciary

should not decline to answer questions because they are politically

embarrassing. Indeed, the opposite is true, namely, that courts have a

duty to fairly and impartially decide such questions regardless of the

uncomfortable political context. If a court is afraid of the political context,

it will not be an independent branch of government.

      In Goldwater v. Carter, the Supreme Court summarily reversed a

lower court decision regarding the President’s power to terminate a mutual

defense treaty. 444 U.S. 996, 100 S. Ct. 533 (1979) (mem.). Justice Powell

filed a concurring opinion. In his concurrence, Justice Powell emphasized

in reviewing whether the case presented a nonjusticiable political question

that no provision of the Constitution “explicitly confer[red] upon the
President the power to terminate [a treaty].” Id. at 999, 100 S. Ct. at 534–

35 (Powell, J., concurring).    Thus, Justice Powell emphasized that the
                                    29

Constitution did not “unquestionably commit the power to terminate

treaties to the President alone.” Id. As in Powell, the Supreme Court

engaged in slicing and dicing. While the President had clear general power

in foreign affairs, such discretionary authority did not prevent judicial

review because the Constitution did not specifically vest the power to

terminate treaties with the President. Id.

      Further, with respect to whether there was a “lack of judicially

discoverable and manageable standards for resolving” the case, Justice

Powell noted that although resolution of the question of who had the power
to terminate a treaty “may not be easy,” it required only the application of

“normal principles of interpretation to the constitutional provisions at

issue.” Id. at 999, 100 S. Ct. at 535 (quoting Baker, 369 U.S. at 217, 82

S. Ct. at 710). Justice Powell emphasized that in a number of cases, the

Supreme Court has determined whether one branch of government

impinged on the rights of another. Id. at 1001, 100 S. Ct. at 536. Justice

Rehnquist and three other Justices, however, declared that because the

case involved the authority of the President in the conduct of the country’s

foreign affairs, the political question doctrine applied. Id. at 1002, 100

S. Ct. at 536 (Rehnquist, J., concurring).

      In Japan Whaling Ass’n v. American Cetacean Society, wildlife

conservation groups brought an action alleging that cabinet members

violated their statutory duty with respect to enforcement of international

whaling quotas. 478 U.S. 221, 228–29, 106 S. Ct. 2860, 2865 (1986). In

response to a claim that the matter presented a political question, Justice

White noted that “not every matter touching on politics is a political

question.” Id. at 229, 106 S. Ct. at 2865. The case, according to Justice
White, involved interpretation of a statute and that such interpretation is
                                      30

“one of the . . . characteristic roles” of the Court. Id. at 230, 106 S. Ct. at

2866.

        The field of reapportionment has provoked the most controversy in

recent political question cases of the Supreme Court.         Of course, the

foundational case, Baker, involved a reapportionment question regarding

the principle of one person, one vote. See Baker, 369 U.S. at 207–08, 82

S. Ct. at 705; see also Reynolds v. Sims, 377 U.S. 533, 573, 84 S. Ct. 1362,

1387–88 (1964).

        The Supreme Court revisited reapportionment in a different context
in Davis v. Bandemer. 478 U.S. 109, 106 S. Ct. 2797 (1986). In Davis,

the plaintiff claimed that the legislature was engaging in partisan political

gerrymandering. Id. at 113–18, 106 S. Ct. at 2800–03. The Supreme

Court held that the question of political gerrymandering was not a

“political question.” Id. at 126–27, 143, 106 S. Ct. at 2807, 2816.

        But nearly twenty years later, the Supreme Court seemed to reverse

course. See Vieth v. Jubelirer, 541 U.S. 267, 124 S. Ct. 1769 (2004). In

Vieth v. Jubelirer, a four-justice plurality determined that consideration of

the reapportionment questions posed in the case were barred by the

political question doctrine. Id. at 305–06, 124 S. Ct. at 1792. Justice

Kennedy provided the fifth vote in a concurring opinion, but believed the

Court should be permitted to intervene in a future reapportionment case

if an adequate standard of review could emerge or if the question could be

sufficiently narrowed. Id. at 309–17, 124 S. Ct. at 1794–99 (Kennedy, J.,

concurring). Four members of the Court dissented in three opinions. See

generally id. at 317, 124 S. Ct. at 1799 (Stevens, J., dissenting); id. at 342,

124 S. Ct. at 1815 (Souter, J., dissenting, joined by Ginsburg, J.); id. at
355, 124 S. Ct. at 1822 (Breyer, J., dissenting).
                                     31

      In Gill v. Whitford the Supreme Court came to an inclusive result in

a partisan reapportionment case. ___ U.S. ___, ___, 138 S. Ct. 1916, 1929,

1933–34 (2018).    But in Rucho v. Common Cause, a bare five-member

majority declared that partisan gerrymandering raised a political question

because there were no manageable standards to decide the question. ___

U.S. ___, ___, 139 S. Ct. 2484, 2506–07 (2019). Justice Kagan wrote a

blistering dissent, observing that a number of courts had successfully

grappled with the issue and that partisan gerrymandering struck at the

very core of democracy. See generally id. at ___, 139 S. Ct. at 2509–25
(Kagan, J., dissenting).

      Notwithstanding the above, the Supreme Court, at least in the past,

has reaffirmed its traditional caution about the application of the political

question doctrine. For example, in Zivotofsky ex rel. Zivotofsky v. Clinton,

the Supreme Court noted that “[i]n general, the Judiciary has a

responsibility to decide cases properly before it, even those it ‘would gladly

avoid.’ ” 566 U.S. 189, 194, 132 S. Ct. 1421, 1427 (2012) (quoting Cohens,

19 U.S. (6 Wheat.) at 404). And, in INS v. Chadha, the Court noted “the

presence of constitutional issues with significant political overtones does

not automatically invoke the political question doctrine.” 462 U.S. 919,

942–43, 103 S. Ct. 2764, 2780 (1983).

      4. Academic commentary on the political question doctrine as

developed by the United States Supreme Court.         The political question

doctrine has been controversial since its inception. In 1976, Professor

Louis Henkin wrote a highly critical article arguing that the courts simply

need to defer to decisions specifically assigned to other branches of

government. Louis Henkin, Is there a “Political Question” Doctrine?, 85
Yale L.J. 597, 598–601 (1976).      In 1984, Martin Redish published an

influential article arguing that the political question doctrine lacked
                                      32

substantive support. Martin H. Redish, Judicial Review and the ‘Political

Question,’ 79 Nw. U. L. Rev. 1031, 1033–39, 1060–61 (1985).

      Yet, the political question doctrine as developed by the Supreme

Court has its academic defenders. See, e.g., J. Peter Mulhern, In Defense

of the Political Question Doctrine, 137 U. Pa. L. Rev. 97 (1988) (disputing

the idea that the political question doctrine does not exist or should not

exist, and instead defending the doctrine but arguing the Court should

more clearly develop it).

      In more recent years, however, some scholars have emphasized the
need to keep the doctrine narrow. For example, one commentator has

emphasized that in order to avoid judicial abdication of responsibility the

doctrine should be construed narrowly. Harlan Grant Cohen, A Politics-

Reinforcing Political Question Doctrine, 49 Ariz. St. L.J. 1, 17–18, 47 (2017).

Similar concerns were advanced by Rachel E. Barkow, who suggested in

2002 that the Supreme Court itself was inclined to narrow the scope of the

doctrine. Rachel E. Barkow, More Supreme than Court? The Fall of the

Political Question Doctrine and the Rise of Judicial Supremacy, 102 Colum.

L. Rev. 237, 253–63 (2002).

      One strand of the academic commentary emphasizes what has been

called the “classical” approach to political questions. An early expression

of the classical theory was presented by Herbert Wechsler, who stated that

“the only proper judgment that may lead to an abstention from decision is

that the Constitution has committed the determination of the issue to

another agency of government than the courts.” Herbert Wechsler, Toward

Neutral Principles of Constitutional Law, 73 Harv. L. Rev. 1, 9 (1959). The

theory was more elaborately described by Fritz Scharpf, who described the
classical theory as constitutionally based on textual commitments in

contrast with more discretionary or prudential approaches to the doctrine.
                                        33

Fritz W. Scharpf, Judicial Review and the Political Question: A Functional

Analysis, 75 Yale L. J. 517, 535–548, 561–66 (1966).

       5. The political question doctrine in state courts. The United States

Supreme Court has made it clear that the federal political question

doctrine does not apply in state courts. Goldwater, 444 U.S. at 1005 n.2,

100 S. Ct. at 538 n.2 (Rehnquist, J., concurring). As a result, each state

supreme court is free to consider whether to apply the political question

doctrine at all in state courts and, if so, to independently develop the

doctrine under state constitutional law.
       The reception in state courts has been mixed.                Recently, the

Supreme Court of Pennsylvania rejected the political question doctrine in

a reapportionment case, electing to follow a path at variance with the

United States Supreme Court’s approach to the gerrymander issue in

Rucho. League of Women Voters v. Commonwealth, 178 A.3d 737, 824 (Pa.

2018) (reaching the merits of a reapportionment case). But, the approach

of the Supreme Court of Pennsylvania is not an outlier.

       One area where state courts have confronted the political question

doctrine with some frequency is cases involving claims of a right to

education under state constitutional provisions.10 State education cases

often involve the question of enforcement of general constitutional

language and have been summarized in recent academic commentary. See

Nat Stern, Don’t Answer That: Revisiting the Political Question Doctrine in

State Courts, 21 U. Pa. J. Const. L. 153, 188–98 (2018) [hereinafter Stern].

       According to the commentary, most courts considering education

claims under state constitutions with positive rights education provisions

have “not been daunted” by the political questions doctrine in addressing

       10This is a question which was avoided by the court majority in King v. State
discussed below. 818 N.W.2d 1 (Iowa 2012).
                                     34

the claims. Id. at 192. By way of example, the Supreme Court of Texas

held that a constitutional obligation to make “suitable provision” for an

“efficient system of public . . . schools” to ensure “[a] general diffusion of

knowledge” was justiciable. Neeley v. W. Orange-Cove Consol. Indep. Sch.

Dist., 176 S.W.3d 746, 752–53, 780–81 (Tex. 2005) (quoting Tex. Const.

article VII, § 1). The Supreme Court of Ohio considered a constitutional

mandate that the legislature maintain a “thorough and efficient” public

school system.     DeRolph v. State, 677 N.E.2d 733, 737 (Ohio 1997)

(quoting Ohio Const. art. VI, § 2). The court declared that it would not
“dodge [its] responsibility” by deeming the case to present a political

question.   Id.   The Supreme Court of Pennsylvania came to a similar

conclusion in William Penn School District v. Pennsylvania Department of

Education, 170 A.3d 414, 457 (Pa. 2017).         Several other states have

reached similar conclusions. See Lobato v. State, 218 P.3d 358, 374–75

(Colo. 2009) (en banc); Conn. Coal. for Just. in Educ. Funding, Inc. v. Rell,

990 A.2d 206, 217–26 (Conn. 2010); Gannon v. State, 319 P.3d 1196,

1217–31 (Kan. 2014) (per curiam) (applying Baker factors and concluding

education claims justiciable under the Kansas Constitution); Columbia

Falls Elementary Sch. Dist. No. 6 v. State, 109 P.3d 257, 260–61 (Mont.

2005) (rejecting political question doctrine in context of the review of a

constitutional provision requiring the legislature to provide free “quality”

public schools); Leandro v. State, 488 S.E.2d 249, 253–54 (N.C. 1997);

Abbeville Cnty. Sch. Dist. v. State, 767 S.E.2d 157, 163–64 (S.C. 2014); see

also Stern, 21 U. Pa. J. Const. L. at 188–94.

      When it comes to internal legislative processes, there is state court

authority applying the political questions doctrine to preclude judicial
review in some contexts.       For example, the Supreme Court of New

Hampshire has rejected challenges to the legislative process because the
                                     35

state constitution grants the legislature authority to establish such

procedures. Baines v. N.H. Senate President, 876 A.2d 768, 774–76 (N.H.

2005). Similarly in Mayhew v. Wilder, a Tennessee appellate court refused

to void bills that were allegedly the product of prohibited secret legislative

meetings, because the question of when to close a session was a “purely

political question.” 46 S.W.3d 760, 773–74 (Tenn. Ct. App. 2001); see also

Stern, 21 U. Pa. J. Const. L. at 198–202.

      Yet, there are state court cases that emphasize the necessity of

judicial review of legislature rulemaking powers when the rules might
infringe on constitutional mandates—cutting against the above cases that

seem to reject review. For instance, in Magee v. Boyd, the Supreme Court

of Alabama emphasized that “[t]he legislature’s exclusive power over its

internal rules does not give the legislature the right to usurp the function

of the judiciary as ultimate interpreter of the Alabama Constitution.” 175

So. 3d 79, 105 (Ala. 2015).

      In some state court cases, the political question doctrine has been

found not to apply in cases involving personnel decisions made by the

Governor. For example, In Arizona Independent Redistricting Commission

v. Brewer, the Supreme Court of Arizona considered a challenge to a

removal of a member of the Independent Redistricting Commission for

cause. 275 P.3d 1267, 1268–70 (Ariz. 2012). The Arizona court concluded

that although the Governor was constitutionally vested with the power to

remove the commissioner for cause, review of that decision by the judicial

branch was not barred by the political question doctrine because the

standards for removal for cause were described in the constitutional

provision and therefore were within the sphere appropriate for judicial
review. Id. at 1274. The court noted that the fact that the lawsuit had

significant political overtones “does not automatically invoke the political
                                       36

question doctrine.” Id. at 1271 (quoting Chadha, 462 U.S. at 942–43, 103

S. Ct. at 2780 (1983)). The Arizona court concluded “it is our duty to

interpret and apply the constitutional limits even though the power and

decision to remove and concur reside with the Governor and Senate

respectively.” Id. at 1275.

      In   McCarthy   v.   Governor,    the   Supreme   Judicial   Court   of

Massachusetts considered whether a judge was duly appointed under

Massachusetts law. 27 N.E.3d 828, 829–30 (Mass. 2015). In McCarthy,

the Governor was required to nominate a candidate and obtain the advice
and consent of the Executive Council. Id. at 830. After the Governor

nominated McCarthy, an initial vote by the Executive Council deadlocked,

3–3, with one abstention. Id. at 829–30. In a letter to the Governor, the

abstainer stated that she was now in favor of the appointment and that

the “Council Register will so reflect.” Id. at 830. The Governor resubmitted

the nomination to the Executive Council but McCarthy again failed to

obtain necessary votes. Id. After McCarthy failed to receive the necessary

votes for the second time from the Executive Council, the Governor sent a

letter to the Executive Council stating he considered the matter closed. Id.

      McCarthy, however, claimed that he obtained the necessary advice

and consent of the Executive Council when the abstainer in the first vote

changed her position.      Id.   The Governor, however, never signed a

commission and the Secretary did not issue a commission to McCarthy.

Id.

      The court explained that it was wholly within the Governor’s power

and discretion to decide whom to nominate. Id. But the court noted that

the Governor took no action to effectuate McCarthy’s appointment. Id. at
830–31. It cited Marbury for the proposition that a person is appointed

“when the last act to be done by the [Governor is] performed.” Id. at 831
                                      37

(alteration in original) (quoting Marbury, 5 U.S. (1 Cranch) at 157). The

court noted that “[a]t a minimum, [appointment] requires that the

Governor communicate unequivocally his determination, informed by the

Council’s advice and consent, to exercise the power of appointment.” Id.

Because the unequivocal communication did not occur, McCarthy was not

duly appointed to his position. Id. at 831–32. The court did not consider

whether the question posed a political question but simply decided the

question based on applicable law.

      There is also a body of state court cases noting the important role of
judicial   review   in   deciding   constitutional   questions   that   involve

interpretation of specific text. The Supreme Court of Hawaii in Salera v.

Caldwell, emphasized that “constitutional interpretation” is generally

considered “judicial fare.” 375 P.3d 188, 201 (Haw. 2016) (quoting Nelson

v. Hawaiian Homes Comm’n, 277 P.3d 279, 291 (Haw. 2012)); see also Bd.

of Educ. v. Waihee, 768 P.2d 1279, 1285 (Haw. 1989) (“[T]he matter at

hand [is] textual interpretation, which undoubtedly constitutes judicial

fare . . . .”). Similarly, the Supreme Court of Vermont has noted that

“courts possess power to review either legislative or executive action that

transgresses [the] identifiable textual limits [of the Constitution].” Turner

v. Shumlin, 163 A.3d 1173, 1181 (Vt. 2017) (per curiam) (alteration in

original) (quoting Nixon v. United States, 506 U.S. 224, 238, 113 S. Ct. 732,

740 (1993)).    The Supreme Court of Nebraska has declared that the

determination of the meaning of constitutional text “is a judicial function

which this court is obligated to perform.” Sarpy Cnty. Farm Bureau v.

Learning Cmty., 808 N.W.2d 598, 607 (Neb. 2012); see also Stern, 21

U. Pa. J. Const. L. at 205 n.346.
      There is also a substantial body of academic literature related to the

application of the political question doctrine in state court. Hans Linde, a
                                     38

justice who sat on the Supreme Court of Oregon and advocated the

development of independent state constitutional law, wrote in 1984 that

the political question doctrine did not apply in state court. Hans A. Linde,

E Pluribus—Constitutional Theory and State Courts, 18 Ga. L. Rev. 165,

189–90 (1984). At the same time, another scholar found that state courts

were applying the political question doctrine on at least some occasions.

Nat Stern, The Political Question Doctrine in State Courts, 35 S.C. L. Rev.

405, 408–18 (1984) (noting that there is at least some presence of the

political question doctrine in state courts).
      In   2001,   Helen   Hershkoff      published   an   influential   article

emphasizing the differences between state and federal courts.            Helen

Hershkoff, State Courts and the “Passive Virtues”: Rethinking the Judicial

Function, 114 Harv. L. Rev. 1833 (2001). Among other things, Hershkoff

noted that states tend to hear a broader array of questions than would be

justiciable under federal law, including “propriety of legislative enactment

. . . fiscal matters, budget practices, and claims to government services.”

Id. at 1863–65 (footnotes omitted). She also noted that state constitutions

generally “do not reflect the same level of trust in state legislative

decisionmaking”     as   the   United     States   Constitution   does     with

congressional decision-making. Id. at 1891–92.

      More recently, Oregon Supreme Court Justice Jack Landau,

following the path of Hans Linde, canvassed the political question and

justiciability doctrines. Hon. Jack L. Landau, State Constitutionalism and

the Limits of Judicial Power, 69 Rutgers U. L. Rev. 1309 (2017). Justice

Landau noted that the principal textual justification for federal

justiciability analysis, the “case or controversy” limitation of Article III,
simply does not apply to state courts. Id. at 1313–16. Landau noted that

the Supreme Court of Oregon came to the conclusion that there is “nothing
                                      39

in the wording of the [Oregon C]onstitution, its historical context, or the

state’s early decisional history” that supported adoption of federal

justiciability doctrine. Id. at 1329 (citing Couey v. Atkins, 355 P.3d 866,

895 (Or. 2015) (en banc)).        Landau noted that courts in Florida and

Michigan came to similar conclusions. Id. at 1329–30 (discussing Dep’t of

Revenue v. Kuhnlein, 646 So. 2d 717, 720 (Fla. 1994); Lansing Schs. Educ.

Ass’n v. Lansing Bd. of Educ., 792 N.W.2d 686, 693–96 (Mich. 2010)).

While Justice Landau conceded that the cases in Oregon, Michigan, and

Florida represented a minority view, he expressed the hope that these
authorities would encourage state courts to “question the need for

perpetuating the errors and incongruities of federal justiciability doctrine.”

Id. at 1330.

      6. Application of political question doctrine in Iowa.     There are a

number of Iowa cases that consider potential application of the political

question doctrine to state law questions. In Des Moines Register & Tribune

Co. v. Dwyer, a newspaper and freedom of information organization

claimed that the detailed call records of the state senate were public

records and that state officials violated the open records law by declining

to produce them. 542 N.W.2d 491, 493–94 (Iowa 1996) (en banc). The

defendants claimed that the state senate had the constitutional authority

to determine rules of proceedings and, as a result, the plaintiffs were not

entitled to relief. Id. at 494.

      The Dwyer court analyzed the question under political question and

justiciability doctrine.   Id. at 495–502.    The Dwyer court considered

whether there was a “textually demonstrable constitutional commitment

to the senate [that] renders nonjusticiable the Senate’s decision to keep
specific detailed phone records confidential.” Id. at 496, 501. The Dwyer

court found such a textual commitment in Iowa Constitution article III,
                                       40

section 9, which provided that each house has the power to “determine its

rules of proceedings.” Id. at 503. We cited a Mississippi case for the

proposition that similar constitutional language was “about as broad and

comprehensive as the English language contains.”          Id. at 498 (quoting

Witherspoon v. State ex rel. West, 103 So. 134, 138 (Miss. 1925) (en banc)).

According to the Dwyer court, the textual commitment of article III, section

9 prevented courts from compelling the legislature to act in accordance

with its own rules “so long as constitutional questions are not implicated.”

Id. at 496 (citing Abood v. League of Woman Voters, 743 P.2d 333, 336
(Alaska 1987)).

      Justice Harris, joined by two colleagues, dissented in Dwyer. Id. at

503–06 (Harris, J., dissenting). The dissent argued that the senate policy

on phone detail did not amount to a “rule of proceeding” under article III,

section 9. Id. at 505. The dissent rejected what it called the political

question “escape route” to permit the legislature to avoid the open records

law. Id.

      The next case involving the political question doctrine is Luse v.

Wray, which involved an election law case where only 24 votes separated

two candidates for the house of representatives. 254 N.W.2d 324, 325

(Iowa 1977) (en banc). Of the ballots cast, 135 were absentee. Id. at 326.

The absentee ballots, however, provided the margin of victory for the

apparent winner. Id. But, the house of representatives determined that

43 of the 135 absentee ballots were illegally cast from nursing home or

health care facility patients.   Id.        The improperly cast ballots were

comingled with the other absentee ballots so the precise impact of the 43

improperly cast ballots on the election could not be determined.          Id.
Exercising its powers under Iowa Constitution article I, section 7, the

house of representatives determined that under the circumstances, all 135
                                       41

absentee ballots should not be counted, thereby swinging the election to

the challenger. Id.

      The disappointed candidate filed an action seeking a declaration

that the house of representatives acted illegally in declaring his opponent

the winner. Id. In considering the matter, we recognized that under article

III, section 7, “each house shall . . . judge [] the qualifications, election . .

. of its own members.” Id. (quoting Iowa Const. art. III, § 7). Nonetheless,

we emphasized that “Iowa courts have [the] power to adjudicate

substantial claims of deprivation of federal or Iowa constitutional rights by
the houses of the Iowa General Assembly in the exercise of the houses’

election contest powers under [article III, section 7] of the Iowa

Constitution.” Id. at 328. In Luse, we concluded that the plaintiff raised

a substantial constitutional question, namely, whether the statutory

regulation of absentee balloting by residents of nursing home or health

care facilities violated equal protection. Id. at 328–29. And with little

discussion we determined that the question was justiciable. Id. at 329.

We proceeded to consider the merits of the case, concluding that no equal

protection problem was present. Id. at 331.

      After Luse, we considered the political question doctrine in another

election contest in State ex rel. Turner v. Scott, 269 N.W.2d 828, 828, 830

(Iowa 1978) (en banc).      In Scott, the attorney general brought a quo

warranto action seeking to remove a state senator from office. Id. at 829.

According to the attorney general, John Scott did not meet the

qualifications for state senator because he had not resided in the district

for one year prior to his election. Id. The senate voted 25 to 24 to seat

Scott. Id. We decided in Scott that the question of qualification of a state
senator was nonjusticiable because it was exclusively vested in the senate.

Id. at 831–33.
                                      42

      The Scott court’s determination that the matter was nonjusticiable,

however, was limited. Id. at 832. The Scott court emphasized that there

was no allegation that the action violated constitutional rights.           Id.

“Absent a showing of deprivation of substantial constitutional rights, we

will not review the action taken by the General Assembly under its Article

III, [section] 7 authority.” Id.

      There are two other cases where this court discussed the contours

of the political question doctrine. In King v. State, the plaintiffs challenged

the provision of education in Iowa under several constitutional grounds.
818 N.W.2d 1, 5–9 (Iowa 2012). A majority determined that under the

pleadings as alleged, the plaintiffs failed to state a claim for which relief

may be granted. Id. at 21–22. In dicta, the majority canvassed aspects of

Iowa cases and some federal cases involving political questions. Id. at 16–

22. The essay did not mention the emphasis in Dwyer, Luse, and Scott

that the political question doctrine did not apply if there were substantial

allegations of violation of another constitutional provision. In the end, the

majority emphasized that “we need not decide today whether plaintiffs’

claims under the education clause present a nonjusticiable political

question.” Id. at 21.

      The political question doctrine was also examined in a unanimous

opinion in Freeman v. Grain Processing Corp., 848 N.W.2d 58, 89–94 (Iowa

2014). In Freeman, the plaintiffs asserted that pollution from a local corn

wet milling facility amounted to a common law nuisance, a statutory

nuisance, trespass, and negligence. Id. at 63. The defendants claimed

that the questions raised were political questions not amenable to

resolution by the judiciary. Id. at 90.
      Unlike in King, in Freeman the unanimous court ruled on the

application of the political question doctrine. Id. at 94. We ruled that it
                                     43

did not apply. Id. We noted that whether to apply the political question

doctrine in state court had been an issue of some controversy, that some

questioned the applicability of the political question doctrine in state

courts, and that the political question doctrine had rarely provided the

basis for a holding in our cases. Id. at 90–94. We emphasized that “[t]he

holdings in Dwyer and Scott [were] consistent with the narrower classical

model of the political question doctrine” that focused on the presence of a

textually demonstrable constitutional provision, the first Baker factor, in

making the determination. Id. at 92
      Because no party urged us to depart from the federal model,

however, we applied the Baker factors to the case. Id. at 92–94. We noted

the lack of a textually demonstrable commitment of the questions in the

case “cuts markedly against” application of the political question doctrine.

Id. at 93. Moving on to the second Baker factor, we concluded that there

were judicially manageable standards in the large body of tort law. Id. at

93–94. Similarly, we found that there was no need for an initial policy

determination by the legislative branch because the body of tort law

established a baseline for judicial review. Id. at 94. Finally, we noted that

complexity alone did not establish a political question.          Id. (citing

Connecticut v. Am. Elec. Power Co., 582 F.3d 309, 326, 331 (2d Cir. 2009);

Alperin v. Vatican Bank, 410 F.3d 532, 552 (9th Cir. 2005)).

      C. Nonjusticiability.     The notion of nonjusticiability generally

overlaps with the political question doctrine, but it may to some extent

extend beyond it. A question is said to be nonjusticiable because there

are no judicially manageable standards to permit a court to decide it in a

principled fashion. See Baker, 369 U.S. at 198, 217, 82 S. Ct. at 700, 710.
Under Baker, nonjusticiability is one of the factors to consider in

determining the presence of a political question. Id. at 217, 82 S. Ct. 710.
                                     44

      Nonjusticiability is a term that has been applied by the United States

Supreme Court with respect to the question of gerrymandering. Rucho,

___ U.S. at ___, 139 S. Ct. at 2491.       Questions in foreign affairs are

sometimes said to be nonjusticiable. For instance, what standards would

a court use to determine the legality of a war? See Darnall v. Day, 240

Iowa 665, 669, 37 N.W.2d 277, 279 (1949); Chris Smith, Note, Litigating

War: The Justiciability of Executive War Power, 14 Duke J. Const. L. & Pub.

Pol’y Sidebar 179, 186–87 (2019). The notion of nonjusticiability is not a

concept well developed in Iowa court cases.
      D. Application of Political Question and Nonjusticiability

Doctrines to This Case.

      1. Political question doctrine.   The best approach to the political

question doctrine and the approach that is most consistent with our cases

is the classical approach. In other words, in order for the political question

doctrine to apply, there must be a textual commitment of a specific

question to one of the political branches of government.         That is the

approach of Dwyer, Luse, and Scott.

      The political question doctrine is not and should not be a

discretionary doctrine to be utilized when the politics of a case are

apparent or where the court is otherwise uncomfortable with deciding a

case. Courts are designed to rule on all cases brought by all comers, not

to selectively exercise their jurisdiction according to judicial taste. The

court sits precisely to decide controversial questions. Questions that are

not controversial generally do not require judicial resolution. Further, a

prudential application opens this court to the charge of playing politics by

avoiding exercise of judicial responsibility.
      Applying the classical model, there is no textual commitment of the

specific question in this case, namely, assigning the responsibility to
                                    45

decide whether the Governor has made a timely appointment. As noted

by Wright, Miller, and Cooper, and supported by Powell, “denial of judicial

power to decide one question does not entail denial of power to decide

closely related questions.” 13C Wright, Miller & Cooper § 3534, at 669.

      Instead,   under   Baker,   the    proposition   must   be   “textually

demonstrable,” not something implied or inferred. Baker, 369 U.S. at 217,

82 S. Ct. at 710. The text must “unquestionably commit” the specific

question posed to another branch of government. Goldwater, 444 U.S. at

999, 1000 S. Ct. at 534–35 (Powell, J., concurring). You need to point to
the provision vesting a specific power in another branch and declare, with

apologies to Herman Melville, “Aha, there she blows!” in order to have a

textually demonstrable commitment of the specific question at issue.

      The case is clearly distinguishable from Scott.         In Scott, we

considered a challenge to the qualifications of a state senator. 269 N.W.2d

at 828–29. Article III, section 7 of the Iowa Constitution expressly vests

each house with the power to judge the qualifications of its own members.

Given the textually demonstrable commitment on the question of who

determines whether a person is qualified, we declined to intervene on the

ground that the power was committed to another branch of government.

Id. at 831–33.

      Here, the constitutional provision in a textually demonstrable

fashion vests power in the Governor to choose an appointee from among

those nominated for a judgeship.        But it does not provide a textually

demonstrable power to determine whether the thirty-day time limit has

been met with any branch of government. That presents a question for

judicial resolution.
      Indeed, the case is very similar to Marbury. In Marbury, the question

was whether the President had validly appointed a judge.             5 U.S.
                                     46

(1 Cranch) at 137, 154–55. Chief Justice Marshall did not consider the

case as raising a “political question.” Whether the President had validly

appointed Marbury was a question for judicial resolution.         The same

applies here.

      There can be no question that the discretionary choice by the

Governor of whom to appoint is a power textually committed to her and is

beyond judicial review. And, if the chief justice has made an appointment,

that discretionary choice also would not be subject to judicial review. The

choice is demonstrably assigned to the Governor in the first instance and,
later, the chief justice. But there is absolutely nothing in the text of the

constitution that vests authority in the Governor or the chief justice to

determine whether an appointment by the Governor was timely made

under article V, section 15.    The question of what is timely under the

constitutional provision is a question without a textually demonstrable

commitment to another branch of government.            It is a conventional

interpretive question for the courts. It is what we do. We should decide it

just as the United States Supreme Court decided the question in Marbury

and just as the Supreme Judicial Court of Massachusetts decided the

question of the validity of a judicial appointment in McCarthy.

      2. Nonjusticiability.   Further, it simply cannot be said that the

question of whether the appointment was timely made was unmanageable

or beyond judicially discoverable and manageable standards like, say,

reapportionment questions. The question of whether an appointment has

been made in a timely fashion is not imponderable nor does it involve a

cosmic question of the order of the political universe. It has nothing of the

supposed complexity of a partisan gerrymander case, a type of case that
has so divided the United States Supreme Court. It is quite mundane.

Does anyone really think that the question of the timeliness of an
                                     47

appointment by an executive is beyond judicially discoverable and

manageable standards? After fourteen years on this court, I would give

this case no more than a 2 or 3 on a 10-point scale in terms of difficulty

or complexity. This is clearly not the kind of question that is “outside the

courts’ competence and therefore beyond the courts’ jurisdiction.” Rucho,

___ U.S. at ___, 139 S. Ct. at 2494. It is hard to see how the interpretation

of the timeliness provision of article V, section 15 of the Iowa Constitution

is a nonlegal question beyond the ability of the judiciary to resolve.

      III. Conclusion.
      Our court is not a first responder. As a result, I would not attempt

to resolve the question without further proceedings before the district

court. I would reverse and remand the matter for further proceedings.